219 U.S. 114 (1911)
SHALLENBERGER, GOVERNOR OF THE STATE OF NEBRASKA,
v.
FIRST STATE BANK OF HOLSTEIN, NEBRASKA.
No. 445.
Supreme Court of United States.
Argued December 8, 1910.
Decided January 3, 1911.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF NEBRASKA.
Mr. Arthur F. Mullen, Attorney General of the State of Nebraska, Mr. Charles O. Whedon and Mr. I.L. Albert, with whom Mr. Grant G. Martin was on the brief, for appellants:[1]
Mr. John Lee Webster, with whom Mr. William V. Allen was on the brief, for appellees.
*120 MR. JUSTICE HOLMES delivered the opinion of the court.
This is a suit by many banks to prevent the Banking Board of Nebraska from carrying out and enforcing an act similar to the Oklahoma statute just passed upon. It forbids banking except by a corporation formed under the act and provides for a guaranty fund. The Circuit Court held the statute unconstitutional and issued an injunction against the enforcement of it. 172 Fed. Rep. 999. For the reasons given in the foregoing case the decree of the Circuit Court must be reversed.
Decree reversed.
NOTES
[1]   See also arguments in support of, and against, the constitutionality of the Depositors' Guaranty Fund Acts of Oklahoma in Noble State Bank v. Haskell, ante, p. 105, and of Kansas in Assaria State Bank v. Dolley, post, p. 121.